

117 S637 IS: Supporting Early-Career Researchers Act
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 637IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Blumenthal (for himself, Mr. Merkley, Mr. Coons, Mr. Brown, Mr. Van Hollen, Ms. Klobuchar, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo forestall the loss of research talent by establishing a temporary early career research fellowship program.1.Short titleThis Act may be cited as the Supporting Early-Career Researchers Act.2.FindingsCongress finds the following:(1)The Nation’s universities and industrial research labs are facing unprecedented budget pressure as part of the COVID–19 health crisis, resulting in considerably fewer openings for research and teaching positions.(2)Emergency funding is needed to forestall the loss of research talent likely to occur if early-career researchers are forced to seek employment outside of research due to the sharp economic decline caused by the COVID–19 health crisis.3.Early-career research fellowship program(a)In generalThe Director of the National Science Foundation may establish a 2-year pilot program to award grants to highly qualified early-career investigators to carry out an independent research program at the institution of higher education chosen by such investigator, to last for a period not greater than 2 years. (b)Institution of higher education definedThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). (c)Priority for broadening participationIn awarding grants under this section, the Director of the National Science Foundation shall give priority to—(1)early-career investigators who are from groups that are underrepresented in scientific research; and(2)early-career investigators who choose to carry out independent research at a minority-serving institution.4.Reports(a)Reports from granteesNot later than 180 days after the end of the pilot program under section 3, each early-career investigator who receives a grant under this Act shall submit a report to the Director of the National Science Foundation that describes how the early-career investigator used the grant funds under this Act.(b)Report to CongressNot later than 180 days after the deadline for the submission of the reports described in subsection (a), the Director of the National Science Foundation shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Science, Space, and Technology of the House of Representatives that contains a summary of the uses of grant funds and the impact of the grant program under this Act.